Citation Nr: 0031074	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-17 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
hearing loss, right ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1969 to February 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, wherein the veteran's claim for an 
increased (compensable) evaluation for hearing loss of the 
right ear was denied.


REMAND

On June 10, 1999, amendments were made to the criteria for 
evaluating diseases of the ear and other sense organs, to 
include disability from hearing loss and otitis media. 
38 C.F.R. §§ 4.85 (Tables VI & VIA), 4.86 (Table VII) and 
4.87, Diagnostic Codes 6200, 6201 (1999).  Under the new 
criteria for hearing loss, when the pure tone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) are 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  64 Fed. Reg. 25202-15210 
(codified at 38 C.F.R. § 4.86).

Where the law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The RO has not, to date, considered the veteran's 
claim under the revised applicable schedular criteria.  Such 
action is necessary, in the first instance, to avoid any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  Furthermore, if the claim is again denied, the RO 
must provide notice to the veteran of the revised applicable 
schedular criteria, and afford him an opportunity to respond 
with argument/evidence.

In February 2000 the Board received additional evidence from 
the veteran in regard to his pending appeal for an increased 
(compensable) evaluation for hearing loss of the right ear.  
The evidence consists of a February 2000 letter in which a 
private physician opined as to the severity of the veteran's 
hearing loss of his right ear.  It also includes an audiology 
report from Piedmont E.N.T. that contains the results of an 
audiogram in graph form.  This evidence was submitted in 
response to a January 2000 letter from the RO informing the 
veteran that his appeal was being certified to the Board, and 
that he had 90 days with which to request a hearing, change 
representation, or submit evidence to the Board.

Legal authority provides that unless there is a proper waiver 
of the RO's review of this additional evidence, it must first 
be considered by the RO.  See 38 C.F.R. § 20.1304(c).  Since 
a proper waiver of the evidence was not made by either the 
veteran or his representative, he still has a right to the 
RO's review.  Consequently, the case must be returned to the 
RO for their consideration of the additional evidence.  This 
is to ensure full compliance with due process requirements.  
Id.  The Board notes that in February 2000 the veteran 
returned a form letter that states that he wants the "BVA 
Board" to decide the matter.  This letter is not construed 
as a waiver of his right to have the RO review the additional 
evidence; rather, it is a clarifying letter that indicates 
that the veteran does not want a personal hearing.

Also, the Board is not in a position to interpret the 
audiological graph that was submitted as part of the new 
evidence.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  
Consequently, numerical readings of the audiogram are 
required by an appropriate medical specialist for proper 
evaluation in relation to the veteran's claim.

Accordingly, this claim is REMANDED to the RO for the 
following actions:

1.  The RO should forward the February 
2000 audiogram from Piedmont E.N.T. to a 
VA audiologist who should interpret the 
audiogram and report the findings in 
numerical designations.  

2.  Thereafter, the RO should review the 
February 2000 letter and the results of 
the audiogram in light of the veteran's 
claim for an increased (compensable) 
evaluation.  After review, the RO should 
readjudicate the claim for a compensable 
evaluation for hearing loss of the right 
ear taking into consideration all of the 
evidence of record.  The old rating 
schedule as well as the provisions of the 
new regulations and rating criteria for 
assessing this disability must be 
considered and the version of the 
regulations which are most favorable to 
the veteran's claim for a compensable 
rating must be applied.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

3.  If the benefit sought by the veteran 
continues to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case and be 
allowed a reasonable amount of time to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 4 -


